Citation Nr: 1644708	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-50 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reopened the Veteran's previously denied claim of service connection for a low back disability and denied this claim on the merits.  He perfected a timely appeal in July 2010.  A Central Office Board hearing was held in November 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2013, the Board reopened the Veteran's claim and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated records.  These records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In October 2014, the Board denied the Veteran's service connection claim for a low back disability on the merits.  Both the Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") in August 2015 with the United States Court of Appeals for Veterans Claims ("Court") requesting that the Court vacate and remand the Board's October 2014 denial of the Veteran's service connection claim for a low back disability.  The Court granted the Joint Motion later in August 2015.

The Veteran appointed his current service organization representative to represent him before VA in September 2015 by filing a properly executed VA Form 21-22.

Pursuant to the Court's August 2015 Order granting the Joint Motion, the Board remanded this appeal to the AOJ in December 2015 for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain identified service treatment records and an opinion concerning the nature and etiology of the Veteran's low back disability.  The AOJ's attempts to obtain these service treatment records are documented in the claims file and the requested opinion was obtained in December 2015.  Id.


FINDINGS OF FACT

1.  The Veteran was seen for occasional back pain complaints in service, but no formal diagnosis of any disability was recorded.  

2.  The most probative evidence is against the conclusion that the Veteran's current low back disability is related to active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in June 2007 and in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  These letters advised  the Veteran to submit medical evidence showing that his claimed disability is related to active service.  The Veteran also was advised when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise, nor has he identified any deficiency in the 2012 Board hearing.  

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service. These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate and additional examination is not necessary.  In these circumstances, no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Low Back Disability

The Veteran contends that as a result of doing heavy lifting in service, he incurred a low back disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit limited the applicability of the regulation addressing the theory of continuity of symptomatology in service connection claims (38 C.F.R. § 3.303) is limited to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a low back disability to the extent that it includes a claim for arthritis of the low back.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a low back disability.  

A review of the service treatment records shows that in April 1978, the Veteran was seen for back and left ankle/heel complaints.  At the time, it was noted range of motion of the back was normal and there was no muscle spasm.  The Veteran was given heat treatment, but it is not clear whether this was for the foot or the back.  

October 1979 records show the Veteran complained he felt something pull in his back while lifting heavy objects.  He was given heat, medication and light duty for 72 hours.  

An April 1981 service treatment record entry shows complaint of a possible back injury while lifting boxes of equipment, although the remainder of notes from this encounter clarify this to be related to the neck and scapula area, rather than a low back complaint.  

In September 1983, the Veteran was seen for a number of complaints, one of which was a sharp pain between the left and right scapula, which occurred while he was putting on a shirt.  There was tenderness noted at T4-T5.  Significantly, this is not a low back complaint.  

Ten years later, a Periodic Physical examination conducted in July 1993, revealed that the spine was normal on clinical evaluation, although it was noted in the accompanying report of medical history, that the Veteran had recurrent back pain, with the examiner adding this was "lower back - with lifting."  

In the October 1993 Report of Medical History prepared in connection with the Veteran's service retirement, he indicated he had recurrent back pain.  Neither the Veteran nor the examiner placed this entry in any chronological context, and the report of the medical examination conducted for retirement purposes (also in October 1993) revealed that the Veteran's spine was normal on clinical evaluation.  There were no defects or diagnoses entered in the section of the report dedicated for that purpose.  

As indicated above, no formal diagnosis or disability is identified or associated with the in-service complaints, and indeed, it appears the Veteran does not attach much significance to them individually.  Rather, his contention seems to be a more general one; that having lifted heavy things in service, he went on to develop his claimed disability.  
After service, there is no record reflecting the presence of arthritis within the first post service year, and there has been no contention advanced that arthritis was present at that time.  (Indeed, X-rays taken of the lumbosacral spine in 2009 were interpreted as normal).  As such, the presumptive criteria available to establish service connection for arthritis is not for consideration in this case.  

Following service, the Veteran is not shown to have complained of back pain until 2006, approximately 13 years after service.  Thereafter, he was examined for VA purposes in November 2009.  X-rays of the lumbar spine were interpreted as revealing normal findings.  At the time, the Veteran complained that he experienced pain, decreased range of motion, stiffness and spasms, but that he has not been receiving any treatment.  Physical examination revealed a decreased range of motion, and tenderness, but there was no radiating pain on movement, muscle spasm was absent, muscle tone was normal, musculature was normal and there was no weakness or guarding of movement.  The diagnosis entered was lumbosacral strain.  

Addressing whether the lumbosacral strain is related to military service, the examiner stated:

... the veteran has a history of multiple episodes of lower back strains.  However, there are no diagnostic studies of the lumbar spine from military records indicative of ANY chronic pathologic findings (such as DDD or herniated disc or scoliosis).  I am unable to provide an opinion without resorting to speculation based on medical record review and exam findings.  To state that a back strain that occurred 30 years ago is related to the findings today would be only speculative at best.  Lower back strains are extremely common and not necessarily predictive of future low back problems.  

The Veteran underwent another examination for VA purposes in April 2013.  X-rays taken at that time revealed "mild arthritis compatible with his age at 54," which the examiner concluded was unlikely related to the back strain in service, in view of the infrequency and timing of the in-service complaints, and the outward appearance of the arthritis seen on X-ray.  (It was this opinion that was found to be inadequate when the case was appealed to the Court, as it was considered the examiner had not accounted for all the service records reflecting back pain complaints.)  

Another medical opinion was obtained for VA purposes in December 2015.  This was based on a review of the records as required by the Joint Motion, after which the physician concluded it was unlikely the Veteran's current disability had its onset in service or was related to any in-service disease or injury.  He noted the relative infrequency of recorded in-service complaints, the significant gap in recorded complaints as seen for many years post service, as well as the occasions where post service records showed when the Veteran did not have back complaints.  He plainly reasoned that were current complaints and findings related to service, the symptoms would have been severe enough to produce a record of regular on-going treatment (which is clearly within the means of a retired service member); and that sprains (seen in service) are distinct from degenerative joint disease (arthritis) as to preclude the notion that arthritis had its onset in service.  

Private outpatient records show the Veteran actually denied back pain in April 2012, but it was present when seen prior to that in July 2011, and August 2011, as well as afterward in January 2013.  Subsequently dated private treatment records from 2015 show the Veteran now has complaints of chronic low back pain.  

For his part, the Veteran provided medical opinions from two physicians, Dr. V. Beverly, and Dr. D Lannik.  There are two statements from Dr. Beverly.  The first is dated in August 2008 and the second in January 2013.  The 2013 statement essentially restated the view expressed in 2008.  Dr. Beverly's 2008 statement was as follows:

[The Veteran] has [a] history of...back pain...for many years almost certain[ly] related to the injuries sustained while in the service.  The injuries started in 1978.  The pain is recurrent and aggravated by lifting and activities.  He is predisposed to recurrent injuries.  If he had never received these injuries he would almost certain[ly] never have that recurrent pain.  He is now developing degenerative disease as a result of these injuries.  I have reviewed records from the service.

Dr. Lannik wrote in August 2009 as follows:  

After reviewing [the Veteran's] extensive record dating back to 1978-1988 regarding his numerous medical conditions to include left knee strain, lower back pain and left foot pain, and comparing those conditions to his current health state, I would like to go on record stating that there is within medical probability of his current conditions regarding his low back, left knee and left foot can be related to his initial injuries, which occurred as documented in the clinical/medical record provided from dates 1978-1988.  

After reviewing the file, the Board concludes the greater weight of the evidence is against the claim.  The syntax of Dr. Lannik's opinion alone reduces its probative value.  Likewise, his apparent failure to consider documents dated after 1988 further reduces its evidentiary weight, and he only indicates that the relationship between in-service complaints and current disability is but a medical possibility, which is too tenuous for purposes of establishing service connection.  

Dr. Beverly's statement appears to presuppose a constant low back pain as of 2008, stretching back to service, yet this is contradicted by the evidence of record.  The presence of back pain was denied in 2012, and at service retirement it was only present concurrent with some particular activity, (lifting).  At the same time, Dr. Beverly appears to relate each injury to the one that preceded it, and asserts if the Veteran never had these series of injuries he would never have recurrent pain.  The logic of this would seem to require an injury to produce the recurrent pain.  However, that requires the Veteran to repeatedly injury himself in order to keep the chain viable.  This in turn would require a series of post service injuries to produce the concurrent symptoms apparently evident to Dr. Beverly in 2008.  Those post service injuries break any meaningful nexus with service.  

The adverse VA medical opinions offer a more coherent account of the case, and together reflect consideration of the entire record.  They essentially describe a picture of in-service complaints as a product of discrete events from which the Veteran recovered, and which therefore, are unrelated to the chronic complaints first seen many years after service.  Likewise, they are unrelated to the Veteran's arthritis, which was a consequence of the aging process.  This accounts for the in-service complaints, the absence of any complaints for many years post service, and the eventual appearance of arthritis.  

To the extent the Veteran relates his current disability to service, because he is not shown to possess the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues, his opinions on the matter are not probative. 

As the most probative evidence fails to show a current low back disability resulted from an injury or disease incurred in active military service, or that arthritis of the lumbar spine was present in service or to a degree of 10 percent within the first post service year, a basis upon which to establish service connection has not been presented.   


ORDER

Entitlement to service connection for a low back disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


